I  should like at the outset to express heartfelt 
congratulations to you, Sir, on your election as 
President of the General Assembly at its present 
session, as well as my best wishes for every success 
during your tenure. I also wish to thank Her Excellency 
Sheikha Haya Rashed Al-Khalifa for her constructive 
and tireless efforts during her remarkable and fruitful 
presidency at the previous session, which was a source 
of pride for her country, Bahrain, and for the 
international community.  
 As this is the first session of the General 
Assembly under our newly appointed Secretary-
General, Mr. Ban Ki-moon, I should like to reaffirm, 
on behalf of the Kingdom of Morocco, our full 
confidence in and support for his tireless efforts and 
good offices aimed at enabling the United Nations to 
attain its lofty objectives and to fulfil the aspirations of 
all nations. It is our hope that, at the dawn of the third 
millennium, a more just and effective world system can 
emerge, enabling nations to achieve collective peace 
and sustainable development.  
 Our session takes place at the eve of the 
celebration by the United Nations of the sixtieth 
anniversary of two important historical events that 
have marked its activities, forged its identity and 
proved its added value and its outstanding contribution 
to strengthening international cooperation, protecting 
human dignity and consolidating world peace and 
security. These events are the General Assembly’s 
adoption in 1948 of the Universal Declaration of 
Human Rights and the deployment of the first United 
Nations peacekeeping operation in that same year. In 
this context, it is appropriate to pause and take stock of 
what has been done in these two vital areas, and to 
outline the work objectives of our Organization in 
order to develop and optimize our common assets in a 
complex international melieu.  
 The Universal Declaration of Human Rights laid 
the foundations of international consensus regarding 
universal values and subsequently contributed to 
international efforts for the codification, protection and 
respect of basic cultural, social, economic and political 
rights. To this end, the international community is 
invited, through the United Nations, to take concrete 
measures to implement the provisions of this 
Declaration and give effect to confirm concretely its 
political and legal values.  
 In that connection, His Majesty King Mohammed 
VI stated in a royal address on 9 December 1999 that 
among the appropriate means of ensuring respect for 
human rights was the commitment to the relevant 
international covenants and the setting up of 
mechanisms for respecting and safeguarding these 
rights. He added that those legal and institutional 
instruments were, however, insufficient if respect for 
human rights was not part of standard conduct at all 
levels, or if, in other words, it did not become a shared 
culture. 
 The Kingdom of Morocco has embarked, under 
His Majesty’s enlightened leadership, on a thorough 
and ambitious process of political openness, human 
development and social modernization. In parallel, it is 
willing to participate in constructive international 
efforts aimed at establishing world consensus on 
human rights concepts, so that they no longer 
constitute a source of conflict and confrontation but are 
rather a motive for cooperation and consultation. Those 
concepts should not remain mere universal values but 
should become a reality, taking into consideration the 
diversity and indivisibility of human rights.  
 In this regard, the Kingdom of Morocco proposed 
last March, in the Human Rights Council, the adoption 
of a universal declaration on training and education in 
the culture of human rights, whose objective would be 
to consolidate and reinforce the values, principles and 
concepts of human rights by all international social 
components, so that they become a daily concern and a 
responsible practice. Morocco hopes that this proposal 
will be supported by all States, so that it may constitute 
a valuable contribution to the celebration of the sixtieth 
anniversary of the Universal Declaration of Human 
rights.  
 Peacekeeping operations are a key element of the 
activities of the United Nations, embodying the 
collective security principle that is one of the pillars of 
the United Nations Charter. Thanks to this mechanism, 
the United Nations has displayed a great capacity to 
adapt to change and has been able to participate in a 
direct and effective manner in the reinforcement of 
international peace.  
 The importance of peacekeeping operations has 
increased with the evolution of the traditional concept 
and the accumulation of tasks, which are no longer 
limited to peacekeeping per se. These tasks have also 
broadened in scope to encompass assistance to States 
undergoing reconstruction or engaged in the 
implementation of transitional justice, the 
consolidation of human rights, or good governance. 
 In this respect, the Kingdom of Morocco has been 
a pioneer in United Nations peacekeeping efforts, 
sending since 1960 more than 50,000 Blue Helmets to 
13 peacekeeping operations across four continents. 
Thanks to their sacrifice and determination to uphold 
the principles of the United Nations, the Royal Armed 
Forces, along with the other peacekeeping troops, 
helped the United Nations to win the Nobel Peace 
prize.  
 In view of its cumulative experience and field 
expertise, the Kingdom of Morocco believes that it is 
high time to examine ways and means of reinforcing 
the legal basis and organizational framework of 
peacekeeping operations, while taking into 
consideration the changes undergone by this United 
Nations mechanism, as well as the need for 
improvement of the deployment conditions and work 
arrangements of its personnel.  
 Accordingly, the Kingdom of Morocco proposes 
the organization next year of a high-level meeting to 
examine this issue in all its aspects, with a view to 
adopting recommendations for the development of new 
norms and work arrangements that will ensure the 
success of peacekeeping operations.  
 Despite its efforts, Africa still faces major 
security challenges and significant difficulties in 
improving the health and living conditions of its 
citizens. Given its deep-rooted African identity and its 
profound historical, human and cultural ties with 
African States, the Kingdom of Morocco has, as 
directed by His Majesty the King, made its relations 
with the continent one of the priorities of its foreign 
policy. These relations are based on the principles of 
mutual respect, active solidarity, fruitful cooperation 
and constructive involvement in the regional initiatives 
and international strategies related to the continent. 
 Besides participating in development 
programmes aimed at effectively revitalizing South-
South cooperation and undertaking numerous solidarity 
activities with African States victims of natural 
disasters, the Kingdom of Morocco hosted the first 
African Conference on Human Development, held in 
April 2007 in Rabat in cooperation with the United 
Nations Development Programme. The Conference 
created an opportunity to establish a complementary 
strategy to meet the particular needs of Africa in the 
context of achieving the Millennium Development 
Goals. 
 In this regard, the Rabat Declaration on human 
development and the plan of action and 
recommendations of the Conference, constitute a 
framework of reference for the holding next year of a 
high-level meeting on Africa and development, as 
proposed by Morocco. Likewise, the conclusions of the 
Rabat Conference could contribute significantly to the 
work of the World Millennium Development Goals 
summit to be held next year in response to a proposal 
made by the United Kingdom Prime Minister.  
 Morocco expresses the hope that the Secretary-
General’s next report on the causes of conflicts and the 
promotion of peace and sustainable development in 
Africa will contain practical recommendations and a 
clear political vision aimed at the reinforcement of 
stability, peace and security on the African continent, 
the consolidation of democracy and human rights, 
respect for the sovereignty and territorial integrity of 
African States, and the peaceful settlement of disputes 
in accordance with the principle of good 
neighbourliness. 
 The Moroccan Sahara issue, one of the longest 
regional disputes in Africa, is at a historical turning 
point as a result of the launching of the Manhassett 
negotiations between the parties to the dispute, held 
under United Nations auspices. This turning point 
results from the dynamic created by the Moroccan 
autonomy plan for Moroccan Shara, a plan which has 
opened promising perspectives for overcoming the 
stalemate on this issue at the United Nations. It offers 
the fundamental elements necessary for a realistic, 
applicable, definitive and final political solution to a 
regional dispute that has hindered the development of a 
strong and homogeneous Maghreb that interacts with 
its geopolitical and geostrategic environment. 
 The Moroccan autonomy plan, which since 2004 
has answered the calls by the Security Council for the 
need to find a political solution to that dispute, is in 
conformity with the provisions of international law. It 
is the result of wide-ranging international consultations 
and in-depth deliberations involving inhabitants of the 
region through the Royal Advisory Council for Saharan 
Affairs. 
 In the light of that positive dynamic, the Security 
Council adopted resolution 1754 (2007), which 
represented a departure from former approaches in the 
treatment of the issue, since it called for negotiations 
while taking into account recent developments, in 
particular the Moroccan plan and the efforts of the 
Kingdom which the Security Council has recognized as 
serious and credible. 
 The Kingdom of Morocco, which took part in 
those negotiations in good faith and with an open and 
constructive attitude, reiterates its commitment to 
advance the process in order to reach a final solution to 
the dispute within the framework of its national 
sovereignty and territorial integrity as well as on the 
basis of the autonomy plan, as the ultimate objective of 
the negotiation process and as an open, flexible and 
indivisible offer. The solution to this regional dispute 
in the light of the Moroccan plan would lead to the 
creation of a stable regional security order, based on 
cooperation between the States of the region, which 
would deal with the serious security challenges of the 
region, including terrorism, human trafficking and 
other clandestine activities. The impact of such 
activities will go beyond the region and will affect 
European, Mediterranean and West African countries 
as well. 
 The difficult circumstances in the Middle East 
require strengthened coordinated efforts in order to put 
an end to a lengthy and bitter conflict that has caused 
great suffering for the people of the region for more 
than half a century. 
 The Kingdom of Morocco, which follows closely 
all those developments, affirms once again from this 
rostrum the pressing need to reactivate the peace 
process in the Middle East according to a 
comprehensive approach and on the basis of 
agreements signed by the parties, the Road Map and 
the Arab Peace Initiative. That is a strategic choice and 
reflects the sincere will of the Arab States to search for 
a just and lasting peace in the Middle East   a peace 
that guarantees the national rights of the Palestinian 
people, including the right to establish an independent 
State, with Al-Quds Al-Sharif as its capital, and 
withdrawal from occupied Arab territories in Syria and 
Lebanon, in order to allow the States and peoples of 
the region to live in peace and security. 
 Morocco is optimistic about the positive results 
that will ensure from the international conference on 
Middle East peace to be held in the United States 
before the end of this year. Moreover, the Kingdom of 
Morocco, which chairs the Al-Quds Committee in the 
person of His Majesty King Mohammed VI, insists 
once more on the need to respect the special status of 
Jerusalem and to preserve its cultural and spiritual 
identity. In that respect, His Majesty King Mohammed 
VI has endeavoured to draw the attention of the United 
Nations and influential actors to the illegal, invalid 
archaeological excavations around the Al-Aqsa 
Mosque and to obtain their good offices so as to put an 
end to them. 
 The Kingdom of Morocco follows with great 
concern the difficult situation in the brotherly country 
of Iraq and calls upon the various sects and factions to 
allow the virtues of wisdom and clear-sightedness to 
prevail, through serious dialogue and national 
reconciliation with the aim of preserving the 
sovereignty and territorial integrity of Iraq and in order 
to put an end to the cycle of violence threatening its 
stability, security and its unity. 
 Finally, I wish to recall that the world is 
undergoing considerable changes and is confronted 
with numerous serious and global challenges, such as 
climate change, which is the main topic of this annual 
session. All these challenges call for multilateral 
institutions that are able to establish effective 
multilateral cooperation and coordination among States 
to promote coherence and synergy among the various 
national and regional initiatives. Hence the crucial 
importance of a stronger United Nations that enjoys the 
confidence and commitment of its Member States and 
their support in order to make a success of its reform 
programme. The Organization also needs to strengthen 
its credibility in order to harmonize its agenda with our 
crucial priorities and with the need to ensure a better 
future for humanity within the framework of more 
balanced, interdependent and tolerant international 
relations. 
